In re State of Louisiana; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Jefferson, Twenty-Fourth Judicial District Court, Div. “N”, No. 93-6002; to the Court of Appeal, Fifth Circuit, No. 94-KW-0036.
*1325Granted. Judgment of the court of appeal is vacated and set aside. Judgment of the trial court is reinstated. Case remanded to the district court for further proceedings.
CALOGERO, C.J., and WATSON and ORTIQUE, JJ., would deny the application.
DENNIS, J., not on panel.